Mr. Justice Morris
delivered the opinion of the Court:
It is unnecessary to specify in detail the various exceptions taken by tbe appellant during tbe trial, or tbe nineteen several assignments of error based tbereon. Both in tbe brief filed on bis bebalf and in tbe oral argument of counsel it was conceded that there were only two questions in tbe case:
(1) Whether tbe circumstances rebed upon by tbe appellant to establish bis claim of implied authority, and to support bis claim of honest intention, were propfer to be considered by tbe jury as evidence in that regard.
(2) Whether, if tbe appellant honestly bebeved, as be states that be did, that be bad authority to make tbe alterations in question, and yet tbe jury bebeved from tbe evidence that he bad no reasonable ground for sucb belief, be could properly be held guilty of forgery.
1. In tbe discussion of tbe case we may dismiss from our consideration tbe connection of Zenas C. Robbins witb tbe altered notes and witb tbe transactions which led up to them. Robbins is an old man, upwards of ninety years of age, of defective memory, and on account of sucb defective memory perhaps not entirely consistent in bis statements. His course of dealing witb tbe appellant, although falling far short of giving tbe authority claimed to alter notes, was somewhat equivocal. But even if we assumed it as proved that be bad given express authority to tbe appellant to make tbe alterations admitted to have been made, this would not have served in any manner to exonerate tbe appellant from tbe charge of forgery. Bor there is no course of dealing shown, or even sought to be shown, between tbe appellant and Charles 0. Bryan, that would give any warrant whatever for tbe bebef in tbe existence of any authority, express or implied, from Bryan to tbe appellant; and tbe forgery was complete by tbe alteration of tbe notes as to Bryan, without any reference to tbe other parties whose names were on tbe notes.
Tbe only testimony introduced, or sought to be introduced, to show implied authority from Bryan to tbe appel*487lant, for express authority is not pretended, to alter the notes in question, is the fact that the appellant had altered a previous note to which Bryan’s name had been affixed, and which apparently had no connection with the notes of this suit, and that, when Bryan discovered the alteration, he caused it to be withdrawn and agreed that a genuine note should be substituted in its place. And there is also the further fact that, when notices of protest had been sent to him, he paid no attention to them. But we are utterly at a loss to see how either one or both of these facts could reasonably be construed by any man into a grant of authority to commit further and other alterations. If they prove anything, it is quite the reverse of that contention.
There is not a scintilla of evidence in the record to warrant the assumption of any course of dealing between Bryan and the appellant which would in any manner justify the appellant’s action, or give any ground whatever for the existence of implied authority. As to Bryan the forgery is palpable, without excuse, without justification, without the slightest pretense of authority. And this-being so, the proof was amply sufficient to sustain the conviction.
2. But the great stress of the argument on behalf of - the appellant is laid on the supposed absence of fraudulent intent on his part, and on the ruling of the trial court, claimed to be erroneous, to the effect that the appellant could justify his action only by showing authority, express or implied, from the parties affected by the alteration of the notes, or the existence of an honest belief that he had such authority, based upon reasonable grounds. The contention is that the existence of a reasonable belief was sufficient, whether the grounds therefor were reasonable or not in the estimation of the court or jury, and that it would be a hardship and a dangerous thing to hold a man to accountability for error in the formation of such a belief, when such error would be developed only in the light of subsequent events. The proposition is plausible, but without adequate foundation in the law, or in the circumstances of this case as developed in the record.
*488The only testimony in the case tending to prove honest belief on the paid of the appellant that at the time he made the alterations and changes in the notes and uttered the same, he had authority so to do, is the wholly unsupported statement of the appellant himself to that effect. Other than the course of dealing already stated, which amounted to an absence of all course of dealing so far as Bryan was concerned, there is absolutely no testimony whatever to show any facts that would warrant such a belief. And yet in this condition of the testimony the trial court was requested to instruct the jury that “ if the defendant in good faith believed that he had authority from the said Bobbins, Henry O. Towles and C. 0. Bryan to make the alterations charged to have been made, and was not in. making such alterations actuated by any corrupt or fraudulent purpose, he should be acquitted;” and that, “ in determining the question whether the defendant in good faith believed that he had authority from Bobbins, Henry 0. Towles, and Bryan, to make the alterations charged to have been made, the jury should take into consideration all the evidence in the case and give to each fact and circumstance such weight as in their opinion it should receive.” There was no testimony on which to base these instructions, and they were therefore very properly refused. It is idle for a man to say that he had no criminal intent when his actions necessarily imply criminality. It is idle for a man who deliberately and knowingly administers poison to another to say that he did not intend to harm him. It is idle for the man who has recourse to the deliberate arts of the forger, the use of chemicals wherewith to alter negotiable paper, to say that he intended to do no wrong. This is one of the cases where actions speak louder than words, and protestations are unavailing in the presence of deliberate criminality. To allow such protestations to have effect would be to nullify the criminal law.
It is very true that, in the ease of forgery, as in most other, although not in all, criminal offenses, a wrongful intent is an essential element of criminality; and the wrongful intent must be both alleged and proved. But the proof of *489intent is to be found in tbe circumstances of the act; and protestations of innocence, in disproof of guilt, are useless in the absence of explanation of the inculpating circumstances. The honest belief, which wonld justify or excuse an act otherwise wrong, must be founded upon reasonable ground sufficient to warrant such a belief. Of course, the question of honest belief arises only where the belief is in fact erroneous, and where consequently the reasonable grounds for- its support are shown in the sequel to be untenable. Absolute truth is not required for the formation of an honest belief, but only such facts and circumstances as might induce the average man to entertain the belief. The standard is not how things appear at the trial, but how they appeared at the time of the occurrence. "Where there is only honest mistake, there is no fraudulent or criminal intent.
In accordance with these principles was the instruction on this point given by the court to the jury, and which was in these words:
“ The only evidence in the case tending to prove that the defendant had authority to alter the notes mentioned in the indictment, or that he had reasonable grounds of belief that he had, is that tending to prove that he had made alterations in prior notes, and that the same and the alterations in these notes mentioned in the indictment were called to the attention of Robbins and Bryan, and that they did not object thereto or acquiesced therein and did not deny their liability thereon. It is for you to determine whether such facts have been proven, and, if so, whether they afford sufficient grounds to justify yon in finding that the defendant had authority, or had grounds for a reasonable and honest belief that he had authority to make the alterations in the notes mentioned in the indictment. If you should find that the defendant had no authority to make the alterations of the notes mentioned in the indictment, and no grounds to justify a reasonable man in believing that he had such authority, the fact, if you should find it to be a fact, that the said Robbins and Bryan, or either of them, did not object *490thereto, or acquiesced therein, when said alterations were called to their attention, could not be considered by you as exonerating the defendant from the crime of forgery, if you find that he committed such crime in making the alterations.”
This instruction in fact stated the law more favorably to the defendant than he was entitled to have it. For, as we have said before, omitting all consideration of the connection of Robbins with the notes, as we may well do, there is not a scintilla of evidence in the record or in the testimony offered by the appellant to be introduced, tending to show any acquiescence by Bryan in the alterations. So far as Bryan was concerned, there was an utter absence of all evidence of facts and circumstances upon which to found any belief; and as to him the case went to the jury upon the sole and unsupported statement of the appellant that “ he honestly believed at the time he made such alterations and changes in said notes and uttered the same that he had authority as aforesaid, and had not betrayed the confidence of said Robbins, Bryan and Henry O. Towles, or done anything wrong.”
The law, as stated by the trial court, that for the entertainment of a reasonable belief which would exclude the idea of intentional wrong there must be a basis of reasonable ground to be deduced from the facts and circumstances of the case, seems to us to be the plain dictate of reason, and to be amply supported by authority. Addington v. United States, 165 U. S. 184; Coffin v. United States, 162 U. S. 664; Beard v. United States, 158 U. S. 550; Regina v. Beard, 8 Carr. & Payne, 143; Queen v. Tolson, L. R., 23 Q. B. D. 168; Squire v. State, 46 Ind. 459; Dotson v. State, 62 Ala. 141; Browning v. Bank, 13 App. D. C. 1; Claiborne v. State, 51 Ark. 88; Regina v. Parish, 8 Carr. & P. 94.
On the other hand, however, various cases are cited on behalf of the appellant, which are supposed to establish the doctrine that in cases like the present the jury should not be permitted to try the question of reasonableness of the belief, but only that of its honesty. Among the cases relied *491on in this connection are Lord v. Goddard, 18 How. 198; Derry v. Peek, 11 App. Cases (H. of L.), 387; Glasier v. Rolls, L. R., 42 Ch. Div. 436; Salisbury v. Howe, 87 N. Y. 128; People v. Baker, 96 N. Y. 340; Griswold v. Gebbie, 126 Pa. St. 353; Lamberton v. Denham, 165 Pa. St. 129; Kotter v. State, 150 Ill. 441; Rex v. Forbes, 7 Car. & P. 224; Regina v. Parish, 8 Car. & P. 94. And there are others. Most of these cases are civil actions for deceit. We think that a careful reading of these cases will show that they have no such force as is here claimed for them, and that the difference between them and the authorities before cited is one rather of language than of substance. The mistake in their application lies in the assumption that the expression of honest belief is equivalent to proof of honest belief. Each and all of these cases required some foundation for the honest belief claimed to exist, and in no one of them was there reliance upon mere assertion of honest belief utterly unsupported by facts of any kind. The question at issue was the honesty of the belief, and not its reasonableness as it should appear to the jury at the time of the trial — in other words, not whether the belief was in itself reasonable, but whether an honest belief actually existed, based upon a fairly reasonable foundation.
In the case of Lord v. Goddard, 13 How. 198, it was said by the Supreme Court of the Hnited States:
“ The gist of the action is fraud in the defendants and damage to the plaintiff. Eraud means an intention to deceive. If there was no such intention, if the party honestly stated his own opinion, believing at the time that he stated the truth, he is not liable in this form of action, although the representation turned out to be entirely untrue.”
But there was testimony in the case of facts and circumstances to show that the defendants were honest in their belief, although careless and negligent in sifting the sources of information. It was the question of their negligence that had been left to the jury rather than that of the existence of an honest belief.
*492In the case of Derry v. Peek, H. of L., 14 App. Cas. 337, the holding of the court was that a false statement made through carelessness, and without reasonable ground for believing it to be true, may be evidence of fraud, in an action for deceit, but does not necessarily amount to fraud; and that such a statement, if made in the honest belief that it is true, is not fraudulent. But this leaves untouched the question of the honesty of the belief, which must be tested by the conditions existing at the time and the reasonableness of the existence of such a belief based upon such conditions.
Of the cases of Salisbury v. Howe, 87 N. Y. 128; People v. Baker, 96 N. Y. 340; Kotter v. State, 150 Ill. 441; Rex v. Forbes, 7 C. & P. 224, and Regina v. Parish, 8 C. & P. 94, the same criticism may be made. The question in all of them was that of honest or fraudulent intent on the part of the defendant, not of the reasonableness of such intent to the minds of the jury — that is, whether the jury, in the light of the knowledge which they had, would have come to the same conclusion. The honesty of the intent, in all analyses of the question, must necessarily be determined by the circumstances of the party at the. time the belief is formed and acted upon; and therefore the question for the jury in all cases is whether the defendant in the presence of such circumstances could reasonably have formed the belief which he claims to have formed. The question is not whether the belief was in itself right or wrong, reasonable or unreasonable; but whether a belief now shown to have been erroneous, and therefore under the light of the present time, unreasonable, inasmuch as all error is in itself unreasonable, was unreasonable at the time at which it was formed and under the circumstances under which it was formed.
The cases of Dilworth v. Bradner, 85 Pa. St. 238; Griswold v. Gebbie, 126 Pa. St. 353; and Lamberton v. Denham, 165 Pa. St. 129, seem most strongly in the generality of their language to support the appellant’s contention. In the first of these cases the Supreme Court of Pennsylvania, by that eminent jurist, Mr. Justice Sharswood, said: “ It would introduce a new and very dangerous element into the case to *493say that the jury must decide whether the defendant had reasonable grounds for his belief.” And this doctrine was approved and followed by the Supreme Court in the other two cases cited.
Notwithstanding the great name of Mr. Justice Sharswood, and the respect due to so able a tribunal as the Supreme Court of Pennsylvania, if this utterance is to be taken literally as expressed and without reference to the circumstances of the case in which the enunciation was made, we would find ourselves constrained to decline to follow it. But we think that it should not be dissociated from the circumstances of the case; and we are of opinion that, when it is considered in connection with the context, it means no more than was said and intended in the various other cases that have been cited, namely, that it was the question of the honesty of the belief of the defendant in view of his surroundings and the circumstances of his action that Was to be determined, and not whether the jury themselves as reasonable men, with the light before them at the time of trial, would have done the same thing. But plainly to determine the question of the honesty of the defendant’s belief, the circumstances must be taken into consideration; and that necessarily means that the jury must pass upon the reasonableness of those circumstances as a basis for honest belief. We are wholly unable to comprehend how the question of honesty of belief is otherwise to be tested, unless indeed we accept the absurd and untenable proposition that the defendant’s own unaided statement is conclusive of it.
Upon the whole case we are of opinion that, if there was any ’error in the rulings of the trial justice with regard to the exclusion of evidence sought to be introduced by the defendant, such error was cured by the subsequent admission of the testimony; and that there was no error in the instructions given to the jury. Being of this opinion, we must affirm the judgment appealed from. And it is so ordered.